department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date 2002cc intl preno-130799-02 uilc 6038a internal_revenue_service national_office legal advice date date memorandum for jeffrey johnson international technical advisor lmsb pft i from elizabeth beck chief cc intl subject related parties under sec_6038a this technical assistance responds to your memorandum dated date this technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent issue sec_1 whether us corp and forcorp are considered related parties per sec_6038a and the regulations thereunder whether the sales transactions between us corp and forcorp must be reported on a form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business conclusion sec_1 based on the information provided us corp and forcorp are not related parties per sec_6038a and the regulations thereunder based upon the above conclusion the sales transactions between us corp and forcorp are not reportable on a form_5472 facts us corp a domestic_corporation is owned by individual a and by individual b the husband of individual a’s wife’s sister both foreign individuals as such us corp is a reporting_corporation as defined by sec_6038a us corp a domestic_corporation is wholly owned by individual c a u s resident preno-130799-02 and the brother of the wife of individual a forcorp a foreign manufacturing corporation is owned by individual c and owned by six other unrelated individuals us corp imports goods and further distributes such goods to other domestic entities principally us corp the majority of the goods is supplied to us corp by forcorp these goods comprise a substantial majority of the goods manufactured by forcorp prior to the formation of us corp forcorp sold these goods directly to us corp law each sec_6038a reporting_corporation must make a separate annual information_return on form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business with respect to each related_party with which the reporting_corporation has had any reportable_transaction during the taxable_year sec_1_6038a-2 reportable_transactions are listed in sec_1_6038a-2 and and include among other monetary transactions sales and purchases of stock_in_trade inventory and sales and purchases of tangible_property other than stock_in_trade a reporting_corporation is a domestic_corporation that i sec_25 foreign-owned sec_6038a a corporation i sec_25 foreign-owned if at least of i the total voting power of all classes of stock of the corporation entitled to vote or ii the total value of all classes of stock of the corporation is owned directly or indirectly at any time during the taxable_year by one foreign_person a foreign shareholder sec_6038a and sec_1_6038a-1 indirect ownership refers to ownership through a corporation partnership trust or estate see revproc_91_55 1991_2_cb_784 and sec_1_6038a-1 ex for purposes of measuring ownership the constructive_ownership rules of sec_318 apply with certain modifications sec_6038a and sec_1_6038a-1 under sec_318 an individual shall be considered as owning the stock owned directly or indirectly by or for his spouse children grandchildren and parents sec_318 stock that is attributed from one family_member to another under this rule cannot then be reattributed to another family_member sec_318 in addition if or more in value of the stock in a corporation is owned directly or indirectly by or for any person such corporation shall be considered as owning the stock owned directly or indirectly by or for such person sec_318 sec_6038a defines a related_party as i any foreign shareholder of the reporting_corporation ii any person who is related within the meaning of sec_267 or sec_707 to the reporting_corporation or to a preno-130799-02 foreign shareholder of the reporting_corporation and iii any other person who is related to the reporting_corporation within the meaning of sec_482 for purposes of measuring ownership the attribution_rules of sec_318 apply sec_6038a see discussion in prior paragraph under sec_267 two corporations are related if they are members of the same controlled_group a controlled_group includes two or more corporations if among certain other tests five or fewer persons who are individuals own stock possessing i at least of the total combined voting power of all classes of stock entitled to vote or at least of the total value of shares of all classes of the stock of each corporation and ii more than of the total combined voting power of all classes of stock entitled to vote or more than of the total value of shares of all classes of stock of each corporation taking into account the stock ownership of each such person only to the extent such stock ownership is identical with respect to each such corporation sec_267 and sec_1563 when determining ownership of stock for purposes of ascertaining whether there is a controlled_group an individual shall be considered as owning the stock owned directly or indirectly by his spouse except under certain circumstances not relevant here and minor children sec_1563 and an individual who otherwise owns more than of the total stock of a corporation by vote or value shall be considered as owning the stock in such corporation owned directly or indirectly by or for his parents grandparents grandchildren and children who have attained the age of years sec_1563 stock constructively owned by a person by reason of this rule shall not be treated as owned by him for the purposes of again applying this rule to make another the constructive owner of such stock sec_1563 in addition under sec_267 an individual and a corporation are related if more than in value of the outstanding_stock of the corporation is owned directly or indirectly by or for such individual for purposes of determining the ownership of stock in applying sec_267 an individual shall be considered as owning the stock owned directly or indirectly by or for his family sec_318 and sec_267 under sec_318 the family of an individual includes his spouse children grandchildren and parents sec_267 further includes in an individual’s family his siblings and all other ancestors and lineal_descendants stock constructively owned by a person by reason of this rule shall not be treated as owned by him for the purposes of again applying this rule to make another the constructive owner of such stock sec_318 and sec_267 sec_707 describes certain relationships of partnerships with partners or with other partnerships sec_482 applies where two or more organizations trades_or_businesses are owned or controlled directly or indirectly by the same interests the sec_482 regulations refer to a controlled_taxpayer rather than related_party a controlled_taxpayer is any one of two or more taxpayers owned or controlled directly or preno-130799-02 indirectly by the same interests and includes the taxpayer that owns or controls the other taxpayers sec_1_482-1 the term controlled includes any type of control whether legally enforceable or not and however exercisable or exercised it is the reality of the control that is decisive not its form or the mode of its exercise sec_1_482-1 the proposition that actual control rather than legal or beneficial control can constitute control for sec_482 purposes is supported by the case law and by examples in the regulations under sec_6038a 372_f2d_415 4th cir holding that two shareholders were in control of a corporation in which they owned two percent of the outstanding_stock because of their possession of effective and practical control_over the corporation 42_tc_114 aff’d 358_f2d_342 6th cir mother deemed in control of corporation of which she was president treasurer and chairman of the board_of directors and for which she managed the day-to-day operations even though stock of the corporation was nominally held by her sons 17_tc_231 aff’d 202_f2d_873 5th cir acq in part and nonacq in part 1952_2_cb_2 in example sec_5 and of sec_1_6038a-1 a shareholder of a corporation is determined to control such corporation under sec_482 where the other of the stock is widely held but not where the other of the stock is held by only one other unrelated shareholder when control does not exist through majority ownership of voting_stock or a legally enforceable agreement delegating the power to direct an entity’s actions the sec_482 regulations provide alternatively that control may result from the action of two or more taxpayers acting in concert or with a common goal or purpose in addition a presumption of control arises under the regulations if income and deductions have been arbitrarily shifted sec_1_482-1 once control is found to exist it must be established that the two or more corporations are controlled by the same interests the regulations provide no guidance as to what the term same interests means under sec_482 case law indicates it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different individuals to constitute the same interests 598_f2d_1375 5th cir ownership stakes held by two brothers were sufficiently disparate to create conflicting self-interests in the dealings between the two corporations accord dhl corp v commissioner tcmemo_1998_461 aff’d in part rev’d in part and remanded 285_f3d_1210 9th cir when the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled see also 453_f2d_1144 2d cir preno-130799-02 nonacq 1975_2_cb_3 two independently owned corporation acting in concert to make interest-free loans to a jointly owned corporation constituted the same interests within the meaning of sec_482 366_f2d_890 5th cir four unrelated family units owning proportionate amounts of a corporation and partnership constituted same interests within the meaning of sec_482 where the partnership was set up to reallocate income within the families analysis the first question is whether us corp1 and forcorp are related parties forcorp will qualify as a related_party to us corp for purposes of sec_6038a if it is i a foreign shareholder of us corp ii related to us corp individual a or individual b under sec_267 or sec_707 or iii related to us corp within the meaning of sec_482 see sec_6038a for purposes of determining whether forcorp is a foreign shareholder of us corp any us corp stock held by a shareholder of forcorp will constructively be considered held by forcorp forcorp owns no stock directly or indirectly through another entity in us corp and has no shareholders through which it could constructively own any stock in us corp because it owns no stock of us corp directly indirectly or constructively forcorp is not a foreign shareholder of us corp and therefore is not a related_party under the first test forcorp will be related to us corp under sec_267 if both corporations are members of the same controlled_group as defined in sec_1563 that is if individual a individual b and individual c in the aggregate own more than of the stock of each of us corp and forcorp taking into account each individual’s stock ownership in one corporation only to the extent such individual owns an equal amount of stock in the other corporation in this case individual a own sec_55 of us corp but does not directly own any stock of forcorp similarly individual b own sec_45 of us corp but does not own directly any stock of forcorp individual c who owns of forcorp is the brother-in-law of both individual a and individual b under sec_1563 there is no attribution_of_ownership to siblings nor can stock attributed to a family_member be reattributed to another individual therefore us corp stock held by individual a can be attributed to his wife but cannot be reattributed to her brother individual c the forcorp stock held by individual c cannot be attributed to individual c’s sister individual a’s wife let alone reattributed from individual a’s wife to individual a by similar analysis there can be no attribution of stock in either direction between individual b and individual c who are also brothers-in-law because neither individual a nor individual b nor individual c own stock of both us corp1 and forcorp none of the stock they own in either corporation is counted for purposes of the greater than test therefore the two corporations are not members of the same controlled_group preno-130799-02 forcorp will be related to individual a or individual b under sec_267 only if individual a or individual b owns directly or indirectly more than in value of the outstanding_stock of forcorp neither individual a nor individual b owns directly or indirectly through a corporation partnership trust or estate any stock of forcorp though there is sibling attribution under sec_267 stock attributed to a family_member cannot be reattributed to another individual the forcorp stock held by individual c can be attributed to his sister the wife of individual a but the stock cannot be reattributed from individual a’s wife to individual a similarly the forcorp stock held by individual c can be attributed to the wife of individual b also individual c’s sister but cannot be reattributed from individual b’s wife to individual b even if reattribution were permitted individual c only owns of the stock of forcorp less than the requirement of over neither individual a nor individual b directly or constructively owns more than of forcorp and are therefore not related to forcorp under sec_267 sec_707 is not applicable in determining the related_party status of forcorp as none of forcorp us corp individual a or individual b is a partnership because forcorp is not related to us corp individual a or individual b under either sec_267 or sec_707 forcorp is not a related_party under the second test the final related_party test is the sec_482 ownership control test us corp and forcorp will be related parties for purposes of sec_6038a if under sec_482 they are owned or controlled directly or indirectly by the same interests indirect ownership though not defined in the sec_482 context is presumed to mean ownership through a corporation partnership trust or estate in this case neither forcorp nor us corp is owned directly or indirectly by the same interests as to control the majority shareholder individual a arguably controls us corp however individual c the only shareholder of forcorp that is related to individual a owns only of the stock of forcorp this is neither a majority interest nor because the rest of the stock of forcorp is closely held by a small_group of unrelated persons does it appear to be a controlling_interest as discussed above there may be other ways of demonstrating that individual c has actual control of forcorp a presumption of control may arise where income and deductions have been shifted arbitrarily such shifting_of_income may also be evidence that us corp and forcorp are controlled by the same interests for sec_482 purposes in the case at hand we have no factual evidence pointing to actual control of forcorp by individual c nor do we have any evidence showing an arbitrary shifting_of_income between us corp and forcorp that would give rise to a presumption of preno-130799-02 control by the same interests under sec_482 absent such evidence we cannot conclude that forcorp is a related_party to us corp your second question is whether the reporting requirements of sec_6038a apply to forcorp’s transactions with us corp if forcorp is not a related_party to us corp then there are no reporting requirements as to any transactions between forcorp and us corp please call if you have any further questions elizabeth beck chief branch office of the associate chief_counsel international
